DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Publication No. WO 2019/181782 to Koyama et al.
Regarding claims 1 and 15, Koyama et al. teach a bump structure and method of manufacturing a bump structure, comprising: 
forming a passivation layer (3) over a substrate; 
forming a metal pad (2) structure over the substrate, wherein the passivation layer surrounds the metal pad structure; 
forming a polyimide layer (4) comprising a polyimide over the passivation layer and the metal pad structure; and 

First, a dicarboxylic acid or a compound obtained by substituting dicarboxylic acid with an active carboxylic acid group and a diamine are dissolved in an organic solvent at room temperature, optionally at an elevated temperature, and then heated to polymerize.

wherein at least one of the dianhydride and the diamine comprises one selected from the group consisting of a cycloalkane and, a spiroalkane.
Since k can act simultaneously on the alkali-soluble resin and the metal material, k is more preferably an integer of 2 to 4. R .sup.7 includes an alkyl group, a cycloalkyl group, an alkoxy group, an alkyl ether group, an alkylsilyl group, an alkoxysilyl group, an aryl group, an aryl ether group, a carboxyl group, a carbonyl group, an allyl group, a vinyl group, a heterocyclic group, —O—, —NH—, —NHNH—, a combination of these, and the like may be mentioned, and further a substituent may be included. Among these, alkyl ethers and —NH— are preferable from the viewpoint of solubility in a developer and metal adhesion, and —NH— is more preferable from the viewpoint of metal adhesion due to interaction with a resin and metal complex formation.

	Regarding claims 3 and 17, Koyama et al. teach a bump structure and method, wherein at least one of the dianhydride and the diamine comprises two or more cyclic groups.
(A) The organic solvent used for the polymerization of the alkali-soluble resin includes, for example, N, N-dimethylformamide, N, N-dimethylacetamide, N-methyl-2-pyrrolidone, 1,3-dimethyl-2 -Imidazolidinones, N, N'-dimethylpropyleneurea, N, N-dimethylisobutyric acid amide, N, N-dimethyllactamamide, N, N-dimethylpropanamide, methoxy-N, N-dimethylpropanamide amides , Cyclic esters such as γ-butyrolactone, γ-valerolactone, δ-valerolactone, γ-caprolactone, ε-caprolactone, α-methyl-γ-butyrolactone, carbonates such as ethylene carbonate and propylene carbonate, triethylene glycol, etc. Glycols, m-cresol, p- Phenols such as resole, acetophenone, sulfolane, dimethyl sulfoxide, tetrahydrofuran, dimethyl sulfoxide, propylene glycol monomethyl ether acetate, but and ethyl lactate are not limited thereto. 
 
	Regarding claim 9, Koyama et al. teach a method of manufacturing a bump structure, comprising: 
forming a passivation layer (3) over a substrate; 

forming a polyimide layer (4) comprising a polyimide over the passivation layer and the metal pad structure; and 
forming a metal bump (10) over the metal pad structure and the polyimide layer, wherein the metal bump is in electrical contact with the metal pad structure, and the polyimide layer is adhered to the passivation layer and the metal pad structure by an adhesion promotor, wherein the adhesion promotor is chemically bonded to the polyimide, the passivation layer, and the metal pad structure.  Since the chemical structure taught by Koyama et al. is identical to that of the claimed invention, it would have also performed as an adhesion promoter.
Allowable Subject Matter
Claims 2, 4 – 8, 10 – 14, 16 and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814